887 F.2d 265
1989 Copr.L.Dec. P 26,485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward J. GLANZMANN, Plaintiff-Appellant, Cross-Appellee,v.Stephen KING, Richard Kobritz, Bill Phillips, VikingPenguin, Inc., New American Library, ColumbiaPictures Industries, Inc., Defendants-Appellees.Stephen King, Columbia Pictures Industries, Inc., Corss-Appellants.
Nos. 88-2004, 89-1040, 88-2036 and 88-2144.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1989.

Before MERRITT and KRUPANSKY, Circuit Judges, and CHARLES R. SIMPSON, III, District Judge.*
PER CURIAM.


1
Plaintiff-appellant, Edward J. Glanzmann (Glanzmann), has appealed from the district court's grant of summary judgment in favor of defendants-appellees, Stephen King, et al.,1 (collectively referred to as defendants), in this copyright infringement action.  Glanzmann, author of a 10 page manuscript entitled The Side Swiper, initiated this action against the defendants alleging that Stephen King's novel entitled Christine infringed his copyright of The Side Swiper.


2
Upon review of Glanzmann's assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that, as a matter of law, Glanzmann has neither proved that King had "access" to The Side Swiper manuscript nor did he demonstrate that the 10 page manuscript of The Side Swiper was substantially similar to King's Christine.    Accordingly, the summary judgment in favor of the defendants is AFFIRMED for the reasons stated in the district court's opinion of August 29, 1988.


3
In addition, the district court's award of attorney's fees and costs to the defendants, the prevailing parties, pursuant to 17 U.S.C. Sec. 505, is AFFIRMED for the reasons stated in the Magistrate's Report and Recommendation of November 15, 1988 adopted by the district court on December 6, 1988.


4
Finally, this court concludes that the district court properly denied defendants' motion for sanctions pursuant to Fed.R.Civ.P. 11.  This court, however, is of the opinion that Glanzmann's instant appeal is frivolous, see Martin v. C.I.R., 756 F.2d 38, 40-41 (6th Cir.1985), and accordingly, this matter is REMANDED to the district court for the determination of reasonable attorney's fees and costs incurred by the defendants to defend against the instant appeal which are assessed against Glanzmann pursuant to Fed.R.App.P. 38.



*
 Hon.  Charles R. Simpson, III, United States District Judge, United States District Court for the Western District of Kentucky, sitting by designation


1
 The other defendants-appellees are Viking Penguin, Inc. and New American Library which published King's book in 1983, and Columbia Pictures, Inc. which produced a motion picture version of the book herein issue.  Defendants-appellees are also Richard Kobritz and Bill Phillips who participated in the production of the movie.  Only Stephen King and Columbia Pictures, Inc. have been served with a summons and complaint